Citation Nr: 0801406	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-27 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fracture of the right zygoma with traumatic neuropathy 
involving the 1st and 2nd divisions of the 5th nerve on the 
left and recurrent headaches, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of right ankle fracture.

3.  Entitlement to service connection for depression.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1978 to May 
1986, and from December 1990 to May 1991.  He also had 
additional service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an evaluation in excess of 
10 percent for residuals of fracture of the right zygoma with 
traumatic neuropathy involving the 1st and 2nd divisions of 
the 5th nerve on the left and recurrent headaches, a 
compensable rating for residuals of right ankle fracture, and 
service connection for depression; and an April 2005 rating 
decision which denied TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to all of the issues on appeal, the record 
reflects that the veteran is represented by the Mississippi 
Veterans Affairs Commission, despite the fact that he has 
relocated to Tennessee and the Nashville RO has permanently 
taken over the veteran's claims folder.  VA regulations 
provide that, when a veteran appeals to the Board, he "will 
be accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person."  38 C.F.R. § 20.600 (2007).  If a 
veteran appoints a representative, VA is to give the 
representative an opportunity to execute a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
prior to certification of the appeal to the Board "in all 
instances."  VA Adjudication Procedure Manual M21-1MR, Part 
I, Chapter 5, Section F (August 19, 2005) (formerly M21-1, 
Part IV, para. 8.29).  Here, the veteran continues to be 
represented by the Mississippi Veterans Affairs Commission, 
and the Board can find no exception to the requirement that 
this organization be given an opportunity to execute a VA 
Form 646.  Therefore, the Board finds that it has no 
alternative but to remand this case so that the RO may make a 
specific request to the veteran's representative for 
submission of a VA Form 646.  

With respect to the increased rating claims, the most recent 
VA examinations were conducted in November 2004, and in a 
statement dated in February 2005, the veteran has indicated 
that each of his service-connected disabilities have become 
more severe.  Consequently, while this case is in remand 
status, the veteran should be afforded new VA examinations to 
determine the current severity of his service-connected 
residuals of fracture of the right zygoma with traumatic 
neuropathy involving the 1st and 2nd divisions of the 5th 
nerve on the left and recurrent headaches, and his residuals 
of right ankle fracture.  The examiners should also address 
whether his service-connected disabilities preclude him 
securing or following a substantially gainful occupation.

Finally, turning to the issue of entitlement to service 
connection for depression, while the record does not contain 
medical evidence that the veteran has recently received 
treatment for depression or a diagnosis of this disorder at 
any point in time, a VA outpatient treatment record from May 
1999 reflects that the veteran was initially seen for 
depressed mood and sleep disturbance, and in September 2003, 
it was noted that a depression screening was positive and 
that the veteran was receiving treatment in the chemical 
dependence treatment program (CDTP).  In addition, there is 
an indication in service medical records that the veteran's 
suffered from sleep disturbance.  The veteran's statements 
are sufficient to show that he has experienced the symptom of 
depression since his discharge from active service.  
Consequently, the Board finds that he should be provided a VA 
mental disorders examination to determine whether it is at 
least as likely as not that the veteran has depression that 
is related to active service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
claimed disabilities since July 2005.  
Those records should be obtained and 
associated with the claims file.  

2.  Thereafter, schedule the veteran 
for a VA neurological examination.  The 
claims folders and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies, to include an 
electromyogram (EMG), should be 
performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of fracture 
of the right zygoma with traumatic 
neuropathy involving the 1st and 2nd 
divisions of the 5th nerve on the left 
and recurrent headaches.

The examiner should identify any 
nerve(s) affected by the veteran's 
service-connected disability.  The 
examiner should discuss the extent, if 
any, of paralysis of the nerves 
involved.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Schedule the veteran for a VA 
orthopedic examination.  The claims 
folders and a copy of this Remand must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies, to include x-rays, should be 
performed.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of a 
fracture of the right ankle.

The examiner should report the range of 
motion measurements for the right 
ankle, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to 
be additional range of motion loss due 
to any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination. The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the ankle is 
used repeatedly. All limitation of 
function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis of 
the right ankle.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folders and a copy of this Remand must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  All studies deemed 
necessary by the examiner are to be 
performed.

The examiner should state whether it is 
at least as likely as not (50 percent 
probability or more) that any currently 
diagnosed psychiatric disorder had its 
onset during active service or is 
related to any in-service disease or 
injury.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Afford the veteran a VA general 
medical examination.  The claims folder 
and a copy of this remand are to be 
made available to the examiner for 
review in conjunction with the 
examination.  All studies deemed 
necessary by the examiner are to be 
performed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (arthritis, limitation of 
motion of lumbar spine with history of 
lumbosacral strain; residuals of 
fracture of the right zygoma with 
traumatic neuropathy involving the 1st 
and 2nd divisions of the 5th nerve on 
the left and recurrent headaches; 
residuals of right ankle fracture; and 
any other service-connected 
disability), as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's service-connected 
disabilities and whether any limitation 
on the veteran's employment is likely 
to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Readjudicate the issues on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.

7.  Finally, make a request to the 
Mississippi Veterans Affairs Commission 
for the submission of a VA Form 646.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


